Exhibit SUBSCRIPTION AGREEMENT To:Mortgagebrokers.com Holdings, Inc. 45 Vogel Road Suite 101 Richmond Hill, Ontario L4B 3P6 Gentlemen: 1.Subscription. The undersigned (the "Purchaser"), intending to be legally bound, hereby irrevocably agrees to purchase from Mortgagebrokers.com Holdings, Inc., a Delaware Corporation (the “Company”), the number of shares, set forth on the Signature Page at the end of this Subscription Agreement (the “Agreement”) at a purchase price of $1.00 per Share with a minimum investment of $50,000.00, upon the terms and conditions hereinafter set forth.This subscription is submitted to the Company in accordance with and subject to the terms and conditions described in this Agreement and in the Confidential Private Placement Memorandum dated as of January 27, 2006 (the “Memorandum”). The undersigned is delivering (i) the subscription payment made payable to Mortgagebrokers.com Holdings, Inc., (ii) two executed copies of the Signature page at the end of this Agreement, and (iii) one executed copy of Purchaser Questionnaire for Individuals (if appropriate), attached hereto as Exhibit II, to: Mortgagebrokers.com Holdings, Inc. 45 Vogel Road Suite Richmond Hill, Ontario L4B 3P6 For United States investor: The undersigned understands that the Shares are being issued pursuant to the exemption from the registration requirements of the United States Securities Act of 1933, as amended (the "Securities Act"), provided by Regulation D Rule 506 of such Securities Act.As such, the Shares are only being offered and sold to investors who qualify as “accredited investors and the Company is relying on the representations made by the undersigned in this Agreement that the undersigned qualifies as such an accredited investor.The common shares are "restricted securities" for purposes of the United States securities laws and cannot be transferred except as permitted under these laws. 61 For Canadian investors: The undersigned understands that the Shares are being issued pursuant to the accredited investor exemption set out in section 2.3 of National Instrument 45-106 - Prospectus and Registration Exemptions (“NI 45-106”) or the
